Case 5:18-cv-06164-EJD Document 114 Filed 02/23/21 Page1of1

UNITED STATES COURT OF APPEALS

FOR THE NINTH CIRCUIT

Form 1. Notice of Appeal from a Judgment or Order of a
United States District Court

Name of U.S. District Court:

U.S. District Court case number:

Date case was first filed in U.S. District Court:

 

 

Northern District of California

 

 

5:18-cv-06164-EJD (VKD)

 

 

Date of judgment or order you are appealing:

 

10/08/2018

 

 

01/25/2021

 

 

Fee paid for appeal? (appeal fees are paid at the U.S. District Court)

© Yes © No © IJIFP was granted by U.S. District Court

 

List all Appellants (ist each party filing the appeal. Do not use “et al.” or other abbreviations.)

 

 

Steven Davis, Objector

 

Is this a cross-appeal? © Yes

@ No

 

If Yes, what is the first appeal case number?

Was there a previous appeal in this case?

 

 

OYes @No

If Yes, what is the prior appeal case number?

Your mailing address:

 

 

 

 

734 Syracuse Ave Apt 2N

 

 

 

 

City:

 

 

University City

 

 

State:

 

 

 

MO

 

 

Zip Code:|63 130-3260

 

 

Prisoner Inmate or A Number (if applicable):

Signature

 

 

 

 

 

 

 

 

 

 

   

 

 

Date |Feb 17, 2021

 

 

 

%

Complete and file with the attached representation statement in the U.S. District Court

Feedback er questions about this form? Email us at fornmis@ca9. uscourts. gov

 

Form 1

Rev. 12/01/2018
